        Case 3:18-cv-01774-VLB Document 12 Filed 12/20/18 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

MODESTO HERNANDEZ,                            :
an individual,                                :
                                              :     CASE NO. 3:18-cv-01774-VLB
             Plaintiff,                       :
                                              :
vs.                                           :
                                              :
MATTATUCK INVESTORS, LLC,                     :
a Connecticut Limited Liability Company,      :
                                              :
             Defendant.                       :
                                              /

                 PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
                   AND MEMORANDUM OF LAW IN SUPPORT

      Plaintiff, MODESTO HERNANDEZ, through his undersigned counsel, moves

this Court to enter a Default against Defendant MATTATUCK INVESTORS, LLC, in

accordance with the provisions of Rule 55(b) of the Federal Rules of Civil

Procedure, and in support thereof states the following:

                   Motion and Incorporated Memorandum of Law

      This is an action for injunctive relief and attorney’s fees and costs pursuant

to Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.,

(“Americans with Disabilities Act” or “ADA”). Plaintiff MODESTO HERNANDEZ,

(hereinafter “Plaintiff”) filed his Complaint on October 26, 2018.     [Dkt. No. 1].

Defendant MATTATUCK INVESTORS, LLC, (hereinafter “Defendant”) was

properly served on November 1, 2018. [Dkt. No. 9]. However, as of this date,

Defendant has failed to file a responsive pleading to Plaintiff’s Complaint.

Additionally, on December 6, 2018, the Clerk of Court granted Plaintiff’s Request

for Clerk’s Entry of Default. [Dkt. No. 11]. Pursuant to the provisions of Rule 55(b)


                                          1
           Case 3:18-cv-01774-VLB Document 12 Filed 12/20/18 Page 2 of 6



of the Federal Rules of Civil Procedure, when a party against whom affirmative

relief is sought has failed to plead or otherwise defend an action as provided by

the Rules of Civil Procedure, such as the Defendant here, the Clerk shall enter a

default against that party.

         This Court has original jurisdiction over the action pursuant to 28 U.S.C. §

1331 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181 based on

allegations of Defendant’s violations of Title III of the Americans with Disabilities

Act.

         On July 26, 1990, Congress enacted the Americans with Disabilities Act,

and established January 26, 1992, as the date when all public accommodations

had to comply therewith. See 42 U.S.C. § 12181 (or January 26, 1993, if defendant

has 10 or fewer employees and gross receipts of $500,000 or less); see also 42

U.S.C. § 12134. Under either scenario, the Defendant’s deadline for compliance

has long since passed.

         Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated federal

regulations to implement the requirements of the ADA. See 28 C.F.R. Part 36.

Defendant is in violation of 42 U.S.C. § 12181 et seq., and 28 CFR 36.302 et seq.,

and is discriminating against Plaintiff. The discrimination is based on Defendant

denying Plaintiff full and equal enjoyment of the goods, services, facilities,

privileges, advantages, programs and accommodations as prohibited by 42

U.S.C. § 12181 and by failing to remove architectural barriers pursuant to 42

U.S.C.     §   12182(b)(2)(A)(iv),   where   such   removal   is   readily   achievable.



                                             2
         Case 3:18-cv-01774-VLB Document 12 Filed 12/20/18 Page 3 of 6



Specifically, Plaintiff, who is disabled, claims that the Property owner

discriminated against him by failing to remedy inaccessible parking spaces,

sidewalk routes and curb ramps at its property.         See Affidavit of Modesto

Hernandez. at ¶¶ 2-5.

       The Defendant’s Property includes numerous retail stores which are open

to the public. The Property is owned by Defendant and must be accessible to

individuals with disabilities under the requirements of the ADA. Pursuant to 42

U.S.C. § 12181 and 28 CFR § 36.104, the land, buildings and facilities which are

the subject of this action constitute a public accommodation covered by the ADA

and which must be in compliance therewith. Despite the architectural barriers

discussed above and as detailed in the Affidavit of Mr. Hernandez, he intends to

return to the Defendant’s Property as a patron and also to determine whether the

barriers to access have been remediated. See Affidavit of Modesto Hernandez at

¶ 6.

       Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action, and is entitled to recover the reasonable

attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205. To date, Plaintiff’s counsel has expended $4,412.50 in total fees,

costs and litigation expenses in the prosecution of this action with regard to

Defendant MATTATUCK INVESTORS, LLC. See Affidavit of Louis I. Mussman at ¶

9.

       Pursuant to 42 U.S.C.§ 12188(a)(2), this Court is provided authority to grant

Plaintiff’s injunctive relief, including an Order to alter the subject facilities to



                                         3
        Case 3:18-cv-01774-VLB Document 12 Filed 12/20/18 Page 4 of 6



make them readily accessible to and useable by individuals with disabilities to

the extent required by the ADA, and/or closing the subject facilities until the

requisite modifications are completed.       Specifically, Plaintiff demands the

following architectural barriers be remediated at the Property:

      A. Barrier: Parking spaces designated for disabled use throughout the

         Property are not accessible due to very steep surface slopes in some

         areas and pavement in disrepair.

         Proposed Correction: Repave and/or regrade the existing disabled use

         parking spaces throughout the parking lot to provide slopes not to

         exceed 1:48 as required under ADAAG 502.4. In the alternative, relocate

         the disabled use parking spaces to alternate areas of the parking lot

         where the slopes do not exceed 1:48 per ADAAG 502.4.

      B. Barrier: Parking spaces designated for disabled use throughout the

         Property are not accessible due to low signage which can be obstructed

         by parked vehicles.

         Proposed Correction: Provide accessible signs to identify all disabled

         use parking spaces throughout the Property at a minimum height of 60

         inches measured from the ground surface to the bottom edge of the

         signs per ADAAG 502.6.

      C. Barrier: Sidewalk routes near Harbor Freight, Chuck E Cheese’s, Dollar

         Tree, Rainbow and other areas throughout the Property are not

         accessible due to running slopes in excess of 5% without handrails and

         excessive cross slopes.



                                         4
           Case 3:18-cv-01774-VLB Document 12 Filed 12/20/18 Page 5 of 6



            Proposed Correction: Add compliant handrails to both sides of the

            sidewalk ramps near Harbor Freight, Chuck E Cheese’s, Dollar Tree and

            Rainbow where the running slopes exceed 1:20 and the rise exceeds six

            inches per ADAAG 405.8.

         WHEREFORE, Plaintiff respectfully moves this court to enter a Default

Judgment against the Defendant MATTATUCK INVESTORS, LLC, grant the

injunctive relief as noted herein and enter final judgment against Defendant in the

amount of $3,937.50 for reimbursement of Plaintiff’s reasonable attorney’s fees

and $475.001 for reimbursement of Plaintiff’s costs as the prevailing party.

Dated: December 20, 2018

                                               Respectfully submitted,


                                        By:    /s/ Louis I. Mussman
                                               Louis I. Mussman (ct27484)
                                               Ku & Mussman, P.A.
                                               18501 Pines Boulevard
                                               Suite 209-A
                                               Pembroke Pines, FL 33029
                                               Phone: (305) 891-1322
                                               Fax: (305) 891-4512
                                               E-mail: louis@kumussman.com

                                               and

                                               Ioannis A. Kaloidis, Esq. (ct25510)
                                               The Kaloidis Law Firm, LLC
                                               Local Counsel
                                               580 Watertown Avenue
                                               Waterbury, CT 06708
                                               Tel: (203) 597-0010
                                               Fax: (203) 597-0024
                                               john@kaloidislaw.com

                                               Attorneys for Plaintiff
1
    Breakdown of costs in counsel’s affidavit attached hereto.

                                           5
        Case 3:18-cv-01774-VLB Document 12 Filed 12/20/18 Page 6 of 6



                              CERTIFICATE OF SERVICE

      I hereby certify that on the 20th day of December, 2018, I filed the foregoing

document via the Court’s CM/ECF system, which will make electronic service on

all counsel of record and a true and correct copy will also be mailed to the

following:

MATTATUCK INVESTORS, LLC
By Serving Registered Agent:
Incorp Services, Inc.
6 Landmark Square, 4th Floor
Stamford, CT 06901-2704

                                      By:    /s/ Louis I. Mussman
                                             Louis I. Mussman (ct27484)




                                         6
